Case 8:19-cv-00507-CEH-TGW Document 1 Filed 02/27/19 Page 1 of 8 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 EUGENE FANFAN,

        Plaintiff,

 v.                                                       Case No:

 PENTAGON FEDERAL
 CREDIT UNION,
                                                          DEMAND FOR JURY TRIAL
       Defendant.
 _____________________________/


       PLAINTIFF’S COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

        COMES NOW, Plaintiff, EUGENE FANFAN (“Mr. FanFan” or “Plaintiff”), by

 and through the undersigned counsel, and hereby sues and files this Complaint and

 Demand for Jury Trial with Injunctive Relief Sought against Defendant, PENTAGON

 FEDERAL CREDIT UNION (“Defendant”), and in support thereof states as follows:

                                           Introduction

        1.      This action arises out of an alleged “Debt” or “Consumer Debt” as defined

 by Fla. Stat. § 559.55 (6) and Defendant’s violations of the Florida Consumer Collection

 Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), and the Electronic Fund Transfers

 Act, 15 U.S.C. § 1693 et. seq. (“EFTA”), in attempting to collect such alleged Debt by

 charging Mr. FanFan’s bank account without his authorization while having actual

 knowledge that Mr. FanFan had filed for Chapter 7 Bankruptcy relief and that the alleged

 Debt was included in Mr. FanFan’s Bankruptcy Case, which can reasonably be expected

 to harass Mr. FanFan.


             Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              FanFan v. Pentagon Federal Credit Union
                                            Page 1 of 8
Case 8:19-cv-00507-CEH-TGW Document 1 Filed 02/27/19 Page 2 of 8 PageID 2




                                      Jurisdiction and Venue

         2.      This Court has subject matter jurisdiction over the instant case arising

 under the federal question presented in the FDCPA pursuant to 28 U.S.C. § 1331.

         3.      Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and 15 U.S.C.

 § 1692k (d) and Fla. Stat. § 559.77 (1), as a substantial part of the events or omissions

 giving rise to the claims occurred in this judicial district.

                                                Parties

         4.      Plaintiff, Mr. FanFan, was and is a natural person and, at all times material

 hereto, is an adult, a resident of Hillsborough             County, Florida, and a “debtor” or

 “consumer” as defined by Fla. Stat. § 559.55 (8).

         5.      At all times material hereto, Defendant was and is a corporation with its

 principle place of business in the State of VA and its registered agent, Perry F. Odom,

 located at 305 South Gadsden Street, Tallahassee, FL 32301.

                                         Statements of Fact

         6.      Under information and belief, Mr. FanFan opened a personal credit card

 with Defendant in Mr. FanFan’s name that was assigned a unique account number

 (“Account”).

         7.      Sometime thereafter, Mr. FanFan encountered financial difficulties and

 fell behind on his payments towards the Account and incurred an alleged outstanding

 balance owed thereunder (“Debt”).




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                               FanFan v. Pentagon Federal Credit Union
                                             Page 2 of 8
Case 8:19-cv-00507-CEH-TGW Document 1 Filed 02/27/19 Page 3 of 8 PageID 3




        8.        On July 19, 2018, Mr. FanFan filed a petition for Chapter 7 Bankruptcy

 relief (“Mr. FanFan’s Bankruptcy Case”); see Middle District of Florida Case Number

 8:18-bk-05988-RCT. See Exhibit A.

        9.        Mr. FanFan included the Account and the Debt in his Bankruptcy Case

 petition. See Exhibit A.

        10.       On July 20, 2018, Defendant was notified of Mr. FanFan’s Bankruptcy

 Case. See Exhibit B.

        11.       Shortly thereafter, Defendant closed Mr. FanFan’s Account because of the

 Bankruptcy Case.

        12.       Despite knowing that Mr. FanFan filed for bankruptcy and included the

 Account and Debt in his Bankruptcy Case petition, on August 2, 2018, Defendant

 charged Mr. FanFan’s personal bank account (“Mr. FanFan’s Bank Account”) in the

 amount of $73.00 without Mr. FanFan’s authorization.

        13.       Again, despite knowing that Mr. FanFan filed for bankruptcy and included

 the Account and Debt in his Bankruptcy Case petition, on October 3, 2018, Defendant

 charged Mr. FanFan’s Bank Account in the amount of $153.00 without Mr. FanFan’s

 authorization.

        14.       On October 23, 2018, Mr. FanFan was granted a discharge in the

 bankruptcy case (“Discharge Order”). See Exhibit C.

        15.       Defendant received notice of Mr. FanFan’s Discharge Order by the

 Bankruptcy Noticing Center Electronic Transmission.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                               FanFan v. Pentagon Federal Credit Union
                                             Page 3 of 8
Case 8:19-cv-00507-CEH-TGW Document 1 Filed 02/27/19 Page 4 of 8 PageID 4




        16.       Despite knowing that Mr. FanFan filed bankruptcy and included the

 Account and Debt in his Bankruptcy Case petition, on November 2, 2018, Defendant

 charged Mr. FanFan’s Bank Account in the amount of $74.00 without Mr. FanFan’s

 authorization.

        17.       All of Defendant’s charges to Mr. FanFan’s Bank Account were placed in

 an attempt to collect the Debt.

        18.       Defendant has harassed Mr. FanFan by withdrawing $300 from Mr.

 FanFan’s bank account when Defendant knew that Mr. FanFan was protected by the

 bankruptcy and stay pursuant to 11 U.S.C. § 362.

        19.       Defendant has harassed Mr. FanFan by withdrawing $74 from Mr.

 FanFan’s bank account when Defendant knew that Mr. FanFan had been granted a

 Chapter 7 Discharge on October 25, 2018.

      Count 1: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)

        20.       Mr. FanFan re-alleges paragraphs 1-19 and incorporates the same herein

 by reference.

        21.       Defendant violated the FCCPA. Defendant’s violations include, but are

 not limited to, the following:

              a. Defendant violated Fla. Stat. § 559.72(7), by charging Mr.

                  FanFan’s Bank Account in connection with collection of

                  the Debt without his authorization, which can reasonably

                  be expected to harass Mr. FanFan when Defendant knew




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                               FanFan v. Pentagon Federal Credit Union
                                             Page 4 of 8
Case 8:19-cv-00507-CEH-TGW Document 1 Filed 02/27/19 Page 5 of 8 PageID 5




                   the Debt had been discharged pursuant to the automatic

                   stay and Discharge Order.

                b. Defendant       violated     Fla.     Stat.     §       559.72(9)   by

                   misrepresenting the legal right to collect the Debt by

                   charging Mr. FanFan’s Bank Account without his

                   authorization when Defendant knew no such legal right

                   existed pursuant to the automatic stay and Discharge Order.

                c. Defendant violated Fla. Stat. § 559.72(9) by falsely

                   representing the legal status of the Debt as collectible by

                   charging     Mr.    FanFan’s        bank      account     without   his

                   authorization when Defendant knew about Mr. FanFan’s

                   Bankruptcy Case discharge.

          22.      Defendant’s actions have violated the 11 USC § 362 and Discharge Order.

          23.      As a result of the above violations of the FCCPA, Mr. FanFan has been

 subjected to unwarranted and illegal collection activities and harassment for which he has

 been damaged.

          24.      Defendant’s actions have damaged Mr. FanFan by causing him anxiety.

          25.      Defendant’s actions have damaged Mr. FanFan by causing him stress.

          26.      Defendant’s actions have damaged Mr. FanFan by causing him to lose

 sleep.

          27.      Defendant’s actions have damaged Mr. FanFan by causing him

 annoyance.



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 FanFan v. Pentagon Federal Credit Union
                                               Page 5 of 8
Case 8:19-cv-00507-CEH-TGW Document 1 Filed 02/27/19 Page 6 of 8 PageID 6




        28.      Defendant’s actions have damaged Mr. FanFan by causing him

 aggravation.

        29.      It has been necessary for Mr. FanFan to retain the undersigned counsel to

 prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

        30.      All conditions precedent to this action have occurred.

        WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Defendant as follows:

                 a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                 b. Awarding actual damages;

                 c. Awarding punitive damages;

                 d. Awarding costs and attorneys’ fees;

                 e. Ordering an injunction preventing further wrongful contact by the

                     Defendant; and

                 f. Any other and further relief as this Court deems just and equitable.



              Count 2: Violation of the Electronic Funds Transfer Act (“EFTA”)

        31.      Plaintiff re-alleges paragraphs 1-19 and incorporates the same herein by

 reference.

        32.      Defendant violated the EFTA. Defendant’s violations include, but are not

 limited to, the following:




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                               FanFan v. Pentagon Federal Credit Union
                                             Page 6 of 8
Case 8:19-cv-00507-CEH-TGW Document 1 Filed 02/27/19 Page 7 of 8 PageID 7




                a. Defendant violated 15 U.S.C. § 1693e(a) by initiating three

                   electronic fund transfers out of Mr. FanFan’s Bank

                   Account without Mr. FanFan’s authorization.

          33.      As a result of the above violations of the EFTA, Mr. FanFan has been

 subjected to illegal electronic fund transfers for which he has been damaged.

          34.      Defendant’s actions have damaged Mr. FanFan by causing him anxiety.

          35.      Defendant’s actions have damaged Mr. FanFan by causing him stress.

          36.      Defendant’s actions have damaged Mr. FanFan by causing him to lose

 sleep.

          37.      Defendant’s actions have damaged Mr. FanFan by causing him

 annoyance.

          38.      Defendant’s actions have damaged Mr. FanFan by causing him

 aggravation.

          39.      It has been necessary for Mr. FanFan to retain the undersigned counsel to

 prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

          40.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Defendant as follows:

                       a. Awarding statutory damages as provided by 15 U.S.C. §

                       1693m(a)(2)(A);




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                 FanFan v. Pentagon Federal Credit Union
                                               Page 7 of 8
Case 8:19-cv-00507-CEH-TGW Document 1 Filed 02/27/19 Page 8 of 8 PageID 8




                   b. Awarding actual damages in the amount equal to the unauthorized

                   amounts directly withdrawn from Plaintiffs’ personal bank account as

                   provided by 15 U.S.C. § 1693m (a)(1);

                   c. Awarding costs and attorneys’ fees as provided by 15 U.S.C. §

                   1693m (a)(3);

                   d. Ordering an injunction preventing further violations by the

                   Defendant; and

                   e. Any other and further relief as this Court deems just and equitable.

                               DEMAND FOR JURY TRIAL

         Plaintiff, Eugene FanFan, demands a trial by jury on all issues so triable.



  Respectfully submitted this February 27, 2019,

                                                  /s/ Michael A. Ziegler
                                                  Michael A. Ziegler, Esq.
                                                  Florida Bar No. 74864
                                                  mike@zieglerlawoffice.com

                                                  /s/ Kaelyn Steinkraus
                                                  Kaelyn Steinkraus, Esq.
                                                  Florida Bar No. 125132
                                                  kaelyn@zieglerlawoffice.com

                                                  Law Office of Michael A. Ziegler, P.L.
                                                  2561 Nursery Road, Suite A
                                                  Clearwater, FL 33764
                                                  (p) (727) 538-4188
                                                  (f) (727) 362-4778
                                                  Attorneys and Trial Counsel for Plaintiff




            Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             FanFan v. Pentagon Federal Credit Union
                                           Page 8 of 8
